

116 HR 6390 IH: Medical Supply Chain Emergency Act of 2020
U.S. House of Representatives
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6390IN THE HOUSE OF REPRESENTATIVESMarch 25, 2020Mr. Ryan (for himself, Ms. Slotkin, Mr. Katko, Mr. Schneider, Mrs. Torres of California, Mr. Rose of New York, Mr. Ruppersberger, Mr. David Scott of Georgia, Mr. Rush, Mr. Luján, Mr. Soto, Mr. Malinowski, Mr. Michael F. Doyle of Pennsylvania, Mr. Himes, Mr. Khanna, Ms. Pressley, Mr. Lamb, Mrs. Trahan, Mr. Brown of Maryland, Ms. Pingree, Mr. Phillips, Mr. García of Illinois, Mr. Payne, Mr. Gallego, Ms. Kaptur, Ms. Fudge, Mr. Lynch, Ms. Lee of California, Ms. Speier, Mr. Raskin, Mr. Cisneros, Ms. Barragán, Mr. Kildee, Ms. Stevens, Ms. Houlahan, Ms. Wexton, Mr. Allred, Ms. Sherrill, Ms. Eshoo, Mr. DeFazio, Ms. Gabbard, Ms. Spanberger, Mr. Courtney, Mr. Loebsack, Mr. Gottheimer, Mr. Schiff, Mr. Hastings, Mrs. Watson Coleman, Miss Rice of New York, Mr. Norcross, Mr. Kilmer, Ms. Craig, Mr. Thompson of Mississippi, Ms. Bonamici, Ms. Scanlon, Ms. Norton, Mr. Beyer, Ms. Kuster of New Hampshire, Mr. Larson of Connecticut, Mr. Yarmuth, Ms. Escobar, Mr. Sires, Mr. Perlmutter, Mr. Kim, Mr. Balderson, and Mr. Neguse) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President to use authorities under the Defense Production Act of 1950 to require emergency production of medical equipment to address the COVID-19 outbreak.1.Short titleThis Act may be cited as the Medical Supply Chain Emergency Act of 2020.2.Emergency production of medical equipment to address COVID-19 outbreak(a)In generalImmediately upon the enactment of this Act, the President shall—(1)determine under section 101(b) of the Defense Production Act of 1950 (50 U.S.C. 4511(b)) that—(A)medical equipment described in paragraph (3)(A) is scarce and a critical material essential to the national defense; and(B)the requirements of the national defense for such equipment cannot be met without exercising the authorities provided by the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.);(2)identify private sector capacity to produce such equipment; and(3)exercise the authorities provided by the Defense Production Act of 1950 to the extent necessary—(A)to require emergency production of—(i)not less than—(I)500,000,000 N95 respirators; (II)200,000 medical ventilators; (III)20,000,000 face shields; (IV)500,000,000 pairs of medical exam gloves; and (V)20,000,000 surgical gowns; and(ii)such other medical equipment as the President determines to be necessary to address the coronavirus disease 2019 (commonly known as COVID-19) outbreak; and(B)to establish a fair and reasonable price for the sale of medical equipment produced pursuant to subparagraph (A).(b)CoordinationThe President shall coordinate and direct the allocation of medical equipment produced under subsection (a) based on requests from the Governors of the States and the needs of the States, as determined based on—(1)the number of cases of COVID-19 in a State; and(2)the proportion of the population in a State with a higher risk of developing a serious illness from COVID-19.(c)FundingAmounts available in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) shall be available to carry out this section. (d)Termination(1)In generalThis section, and authorities carried out pursuant to this section, shall terminate on the date on which the national emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, relating to the COVID-19 outbreak, terminates. (2)Disposition of unused medical equipmentAny medical equipment produced pursuant to subsection (a) using amounts from the Defense Production Act Fund and unused as of the date described in paragraph (1) shall be deposited in the Strategic National Stockpile.